690 S.E.2d 532 (2010)
Foreclosure of Real Property Under Deed of Trust from George CANTEY, a Single Man, in the original amount of $48,500.00, payable to United Companies Lending Corporation, dated January 30, 1998 and recorded on February 4, 1998 in Book 7884 at Page 0345, Wake County Registry Current Owner(s): George Cantey and Brenda Peace, husband and wife Brock & Scott, PLLC, Substitute Trustee.
No. 414P09.
Supreme Court of North Carolina.
January 28, 2010.
James Jerome Hartzell, Carlene M. Mcnulty, for George Cantey.
John T. Benjamin, Jr., Raleigh, D. Anderson Carmen, for LaSalle Bank National Association.

ORDER
Upon consideration of the petition filed by Respondent (George Cantey) on the 5th of October 2009 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."
Upon consideration of the petition filed by Respondent (George Cantey) on the 5th of October 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 28th of January 2010."